DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of claims 1 and 8 is the inclusion of limitation(s) “creating named entity files within the digital document comprising listing unique values in the rows of the table for each of the named entity files; initializing operators and intent files, the initializing operators comprising valid operators associated with a named entity and the intent files comprising allowed actions for a named entity in the table”, which is not found in the prior art.  The closest possible prior art in this case is Nguyen et al (US 10,546,001), which teaches a data analysis system allows users to interact with distributed data structures stored in-memory using natural language queries. The data analysis system receives a prefix of a natural language query from the user. The data analysis system provides suggestions of terms to the user for adding to the prefix. Accordingly, the data analysis system iteratively receives longer and longer prefixes of the natural language queries until a complete natural language query is received. The data analysis system stores natural language query templates that represent natural language queries associated a particular intent. For example, a natural language query template may represent queries that compare two columns of a dataset. The data analysis system compares an input prefix of natural language with the natural language query templates to determine the suggestions. The data analysis system receives user defined metrics or attributes that can be used in the natural language queries.  Nguyen fails to disclose or make obvious the named entity files or initializing of operators and intent files as described above.
Claims 2-7 and 9-12 depend from claims 1 and 8 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161